         Case 2:20-cv-05046-GEKP Document 7 Filed 03/16/21 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UMOJA ERECTORS, LLC,
             Plaintiff                                    CIVIL ACTION

              v.

D.A. NOLT, INC. and NORTH AMERICAN:
SPECIALTY INSURANCE COMPANT                              No. 20-5046
                  Defendants

                                         ORDER

       AND NOW, this 15th day of March, 2021, upon consideration of North American

Specialty Insurance Company's Motion to Dismiss Count IV of the Complaint (Doc. No. 6) and

Plaintiffs failure to respond to the Motion, it is ORDERED that Plaintiff shall respond to the

Motion (Doc. No. 6) on or before March 29, 2021 or the Court will review the Motion as

unopposed.




                                              1
